Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 5/19/2021 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,353,886 (Tompkins hereinafter).
In re claim 1, with reference to Figs. 1-3, Tompkins discloses: An insulated shipping container system comprising insulated smooth side walls (21, 22, 23, 24, and 25) and corresponding insulated ridged side walls (56, 57, 58, 59, and 61), wherein said insulated smooth side walls and corresponding insulated ridged side walls face one another and have one or more ridges (62, 63, 64) therebetween, such that taken together, the facing insulated smooth side walls and insulated ridged walls form at least one side advection space (97) therebetween and form outer side boundaries of an insulated shipping container, wherein said at least one side advection space is bounded on both sides by insulated material (the material of both inner box 12 and outer box 11 form the insulated container and are therefore formed of insulated material, i.e. box 11 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for “advection”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (i.e. walls/ridges forming an air space filled with air). See MPEP 2114, II.

In re claim 2, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein said insulated shipping container comprises a fabricated shipping container, wherein the insulated smooth side walls comprise three or more insulated smooth side walls, and wherein said insulated ridged side walls comprise three or more insulated ridged side walls (as in re claim 1 above) (note that the recited corner pieces are not required by the claim).
In re claim 3, with reference to the Figs. noted above, Tompkins discloses the claimed invention including a bottom insulated smooth surface (22) and a bottom insulated ridged surface (57), wherein the bottom insulated ridged surface faces the bottom insulated smooth surface with one or more ridges (63) therebetween, such that taken together the bottom insulated ridged surface and bottom insulated smooth surface form at least one bottom advection space therebetween and form a bottom boundary of the insulated container (space at lower 97, see Fig. 2).
In re claim 4, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein said insulated smooth side walls and said insulated smooth corner pieces meet together at intersections, and said ridges bypass said 
In re claim 5, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein at least one of said bottom advection space, is filled with a fluid selected from the group consisting of a liquid and gas.
In re claim 6, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein said insulated shipping container comprises a molded shipping container, wherein the insulated smooth side walls comprise a smooth molded container (11), and wherein said insulated ridged side walls comprise a molded container having ridges on the outside of the ridged container (12) when the molded container having ridges is adapted to be fit within the smooth molded container.
In re claim 7, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein said insulated shipping container comprises a molded container and a corresponding fabricated container, which taken together form the outer side boundaries of an insulated shipping container (11, and 12, molded meaning “shaped” and fabricated being interpreted as assembled and/or formed).
In re claim 8, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein a top smooth surface and a top insulated ridged surface, wherein the top insulated ridged surface faces the top smooth surface with one or more ridges therebetween, such that taken together the top insulated ridged surface and top smooth surface form at least one top advection space (upper 97 in Fig. 2) therebetween and form a top boundary of the insulated container (as in re claim 1 above).
In re claim 9, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein the top boundary forms a cooperative fit with the insulated ridged side walls and/or smooth side walls (see Fig. 2).
In re claim 10, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein at least one of said top advection space, is filled with a fluid selected from the group consisting of a liquid and gas (dead air space 97, column 4, lines 3-9).
In re claim 11, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein at least one of said side advection space, is filled with a fluid selected from the group consisting of a liquid and gas (dead air space 97, column 4, lines 3-9).
In re claim 13, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein interior dimensions of the side boundaries of the insulated container are configured such that an interior box may be placed therein (tray and lid 13 and 14).
In re claim 14, with reference to the Figs. noted above, Tompkins discloses: A method of assembling an insulated shipping container comprising forming an outer boundary of an insulated container, comprising insulated smooth side walls and corresponding insulated ridged side walls, wherein the insulated smooth side walls and corresponding insulated ridged side walls face one another and have one or more ridges therebetween, such that taken together, the facing insulated smooth side walls and insulated ridged walls form at least one side advection space therebetween and form outer side boundaries of an insulated shipping container, wherein said at least one 
In re claim 15, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein said forming comprises placing a first molded container (12) within a second molded container (11), wherein said first and second molded containers are separated by at least one ridge (62) or spacer to form air space (97) between the first and second molded containers (see Fig. 2).
In re claim 16, with reference to the Figs. noted above, Tompkins discloses the claimed invention including forming an outer boundary of an insulated container, comprises forming three or more insulated smooth side walls, and three or more corresponding insulated ridged side walls, wherein the insulated smooth side walls face corresponding insulated ridged walls, with one or more ridges therebetween, such that taken together, the facing side walls and insulated ridged walls form at least one side advection space therebetween (see Fig. 2).
In re claim 17, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein forming a bottom boundary of the insulated container, said bottom boundary comprising at least one bottom smooth surface and at least one bottom insulated ridged surface, wherein the bottom insulated ridged surface faces the bottom smooth surface with one or more ridges therebetween, such that taken together the bottom insulated ridged surface and bottom smooth surface form at least one bottom advection space therebetween (as in re claim 3 above).
In re claim 18, with reference to the Figs. noted above, Tompkins discloses the claimed invention including wherein forming a top boundary of the insulated container, 
In re claim 19, with reference to the Figs. noted above, Tompkins discloses: A kit comprising one or more insulated smooth side walls; and one or more insulated ridged side walls; wherein the one or more insulated smooth side walls and one or more insulated ridged side walls are configured such that they may be assembled together along with one or more ridges therebetween to form an outer boundary of an insulated shipping container, such that taken together, the insulated side walls and insulated ridged walls form at least one side advection space therebetween bounded on both sides by insulated material (as in re claim 8 above).
In re claim 20, with reference to the Figs. noted above, Tompkins discloses the claimed invention including at least one additional component selected from the group consisting of instructions for assembling the insulated shipping container, a bottom smooth surface (22), bottom insulated ridged surface (57 at 63), top insulated smooth surface (21), top insulated ridged surface (56), and an inner box (tray/lid 13/14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins as applied to claim 1 above, and further in view of Hannaford (of record).
In re claim 12, Tompkins discloses the claimed invention except an over-shipper box in which over-shipper box, the insulated container may be placed or assembled.
However, Hannaford discloses a shipping container, wherein various numbers of outer box/liner elements (16) can be employed to increase protection and insulation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have an outer box as taught by Hannaford (page 2, lines 10-27) to the container of Tompkins such that Tompkins is housed inside of an outer box fort the predictable purposes of providing an enhanced level of protection and insulation to delicate cargo.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant does not separately argue the teachings relied upon in Hannaford.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733